UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Balanced Fund® Investment portfolio March 31, 2011 unaudited Common stocks — 65.51% Shares Value FINANCIALS — 11.11% Wells Fargo & Co. $ Goldman Sachs Group, Inc. Berkshire Hathaway Inc., Class A1 American Express Co. U.S. Bancorp JPMorgan Chase & Co. ACE Ltd. Weyerhaeuser Co. Citigroup Inc.1 SunTrust Banks, Inc. Allstate Corp. Bank of America Corp. Chubb Corp. Aon Corp. Lincoln National Corp. BB&T Corp. ENERGY — 8.69% Chevron Corp. Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. ConocoPhillips Baker Hughes Inc. Exxon Mobil Corp. Occidental Petroleum Corp. TOTAL SA (ADR) Petróleo Brasileiro SA — Petrobras, ordinary nominative (ADR) Transocean Ltd.1 INDUSTRIALS — 8.56% Boeing Co. Lockheed Martin Corp. Deere & Co. Union Pacific Corp. United Technologies Corp. General Electric Co. Parker Hannifin Corp. Tyco International Ltd. Northrop Grumman Corp. European Aeronautic Defence and Space Co. EADS NV1 United Parcel Service, Inc., Class B Emerson Electric Co. Honeywell International Inc. General Dynamics Corp. Illinois Tool Works Inc. FedEx Corp. Pitney Bowes Inc. INFORMATION TECHNOLOGY — 8.36% Oracle Corp. Microsoft Corp. International Business Machines Corp. Texas Instruments Inc. Google Inc., Class A1 Maxim Integrated Products, Inc. Cisco Systems, Inc. Corning Inc. Apple Inc.1 Automatic Data Processing, Inc. EMC Corp.1 TE Connectivity Ltd. Yahoo! Inc.1 Hewlett-Packard Co. Paychex, Inc. HEALTH CARE — 6.96% Merck & Co., Inc. Bristol-Myers Squibb Co. Pfizer Inc UnitedHealth Group Inc. Cardinal Health, Inc. Johnson & Johnson Amgen Inc.1 Eli Lilly and Co. Aetna Inc. Baxter International Inc. Gilead Sciences, Inc.1 Roche Holding AG Medtronic, Inc. Abbott Laboratories Stryker Corp. CONSUMER DISCRETIONARY — 6.31% Home Depot, Inc. Amazon.com, Inc.1 Comcast Corp., Class A Walt Disney Co. McGraw-Hill Companies, Inc. Time Warner Inc. McDonald’s Corp. DIRECTV, Class A1 Macy’s, Inc. Best Buy Co., Inc. CONSUMER STAPLES — 5.51% Philip Morris International Inc. Costco Wholesale Corp. Procter & Gamble Co. Kraft Foods Inc., Class A Colgate-Palmolive Co. Estée Lauder Companies Inc., Class A Avon Products, Inc. PepsiCo, Inc. MATERIALS — 4.77% Dow Chemical Co. Potash Corp. of Saskatchewan Inc. E.I. du Pont de Nemours and Co. Alcoa Inc. Monsanto Co. Nucor Corp. TELECOMMUNICATION SERVICES — 1.49% AT&T Inc. Verizon Communications Inc. UTILITIES — 1.00% Exelon Corp. GDF SUEZ PG&E Corp. FirstEnergy Corp. Southern Co. MISCELLANEOUS — 2.75% Other common stocks in initial period of acquisition Total common stocks (cost: $24,868,208,000) Principal amount Preferred securities — 0.14% ) FINANCIALS — 0.14% QBE Capital Funding II LP 6.797%2,3 $ AXA SA, Series B, 6.379%2,3 Catlin Insurance Ltd. 7.249%2,3 XL Capital Ltd., Series E, 6.50%3 BNP Paribas 7.195%2,3 Total preferred securities (cost: $72,822,000) Bonds & notes — 27.77% BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 10.31% U.S. Treasury 4.625% 2011 U.S. Treasury 4.25% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.50% 2013 U.S. Treasury 1.75% 2013 U.S. Treasury 1.875% 20134 U.S. Treasury 2.75% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.50% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.875% 2014 U.S. Treasury 1.875% 20154 U.S. Treasury 4.125% 2015 U.S. Treasury 4.50% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 8.875% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 2.125% 20194 U.S. Treasury 7.875% 2021 U.S. Treasury 6.25% 2023 U.S. Treasury 2.375% 20254 U.S. Treasury 6.875% 2025 U.S. Treasury 5.25% 2029 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2038 U.S. Treasury 3.50% 2039 U.S. Treasury 4.375% 2039 U.S. Treasury 4.625% 2040 U.S. Treasury 4.75% 2041 CoBank ACB 7.875% 20182 CoBank ACB 0.91% 20222,3 United States Government Agency-Guaranteed (FDIC insured), Regions Bank 3.25% 2011 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp., Series L, 3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.875% 2011 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 Fannie Mae 6.25% 2029 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 Federal Agricultural Mortgage Corp. 5.50% 20112 MORTGAGE-BACKED OBLIGATIONS5 — 9.38% Fannie Mae, Series 2001-T11, Class B, 5.503% 2011 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae 4.89% 2012 Fannie Mae 4.00% 2015 Fannie Mae 5.00% 2018 Fannie Mae 5.00% 2018 Fannie Mae 11.00% 2018 Fannie Mae 5.50% 2019 Fannie Mae 5.50% 2020 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 3.50% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 41 40 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae, Series 2001-4, Class NA, 11.667% 20253 Fannie Mae 3.00% 2026 Fannie Mae 3.50% 2026 Fannie Mae 4.50% 2026 Fannie Mae, Series 2001-20, Class D, 11.037% 20313 55 63 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2035 Fannie Mae 5.50% 2035 Fannie Mae 6.50% 2035 Fannie Mae, Series 2006-43, Class JO, principal only, 0% 2036 Fannie Mae 5.50% 2036 Fannie Mae 5.50% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 5.501% 20373 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.50% 2041 Fannie Mae 6.00% 2041 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae, Series 2002-W1, Class 2A, 7.244% 20423 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 87 98 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.50% 2023 Freddie Mac 5.00% 2024 Freddie Mac 5.50% 2024 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2028 Freddie Mac, Series T-041, Class 3-A, 7.222% 20323 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac 5.349% 20373 Freddie Mac, Series 3318, Class JT, 5.50% 2037 Freddie Mac, Series 3312, Class PA, 5.50% 2037 Freddie Mac, Series 3272, Class PA, 6.00% 2037 Freddie Mac 6.00% 2038 Freddie Mac 6.00% 2038 Freddie Mac 6.50% 2038 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-CIBC5, Class A-1, 4.372% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-2, 4.739% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.352% 20373 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C1, Class A-3, 5.376% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP4, Class A-SB, 4.824% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20462 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2003-29, Class V-A-1, 7.00% 2033 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2004-5, Class IV-A-1, 6.00% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CP4, Class A-4, 6.18% 2035 CS First Boston Mortgage Securities Corp., Series 2003-CK2, Class A-4, 4.801% 2036 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20403 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20372 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20372 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20372 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class A-4, 5.222% 20443 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 Bank of America 5.50% 20122 Commercial Mortgage Trust, Series 2000-C1, Class E, 8.00% 20333 Commercial Mortgage Trust, Series 2003-LNB1, Class A-2, 4.084% 2038 Nationwide Building Society, Series 2007-2, 5.50% 20122 GE Commercial Mortgage Corp., Series 2004-C1, Class A-2, 3.915% 2038 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.314% 20453 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20462 DBUBS Mortgage Trust, Series 2011-LC1A, Class A3, 5.002% 20462 Residential Accredit Loans, Inc., Series 2005-QR1, Class A, 6.00% 2034 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2001-TOP2, Class A-2, 6.48% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PW10, Class AM, 5.449% 20403 Wells Fargo Mortgage-backed Securities Trust, Series 2005-AR10, Class II-A-6, 2.819% 20353 L.A. Arena Funding, LLC, Series 1, Class A, 7.656% 20262,6 Bank of Montreal 2.85% 20152 Countrywide Alternative Loan Trust, Series 2004-36CB, Class 1-A-1, 6.00% 2035 Washington Mutual Mortgage, WMALT Series 2005-1, Class 5-A-1, 6.00% 2035 LB-UBS Commercial Mortgage Trust, Series 2002-C1, Class A-4, 6.462% 2031 GE Capital Commercial Mortgage Corp., Series 2002-2, Class A-3, 5.349% 2036 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 GS Mortgage Securities Corp. II, Series 2006-GG8, Class A-4, 5.56% 2039 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20582,3 First Union National Bank Commercial Mortgage Trust, Series 2002-C1, Class A-2, 6.141% 2034 CHL Mortgage Pass-Through Trust, Series 2003-56, Class 6-A-1, 3.021% 20333 Banc of America Commercial Mortgage Inc., Series 2002-PB2, Class A-4, 6.186% 2035 GSR Mortgage Loan Trust, Series 2004-15F, Class 5A-1, 5.50% 2020 Merrill Lynch Mortgage Trust, Series 2005-LC1, Class A-2, 5.202% 20443 Prudential Mortgage Capital Funding, LLC, Series ROCK 2001-C1, Class A-2, 6.605% 2034 Morgan Stanley Dean Witter Capital I Trust, Series 2003-TOP9, Class A-1, 3.98% 2036 16 16 CORPORATE BONDS & NOTES — 7.51% FINANCIALS — 2.84% Citigroup Inc. 1.164% 20133 Citigroup Inc. 4.587% 2015 Citigroup Inc. 4.75% 2015 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20142 Westfield Group 5.75% 20152 Westfield Group 5.70% 20162 Westfield Group 7.125% 20182 Wells Fargo & Co. 3.676% 2016 Wells Fargo & Co. 4.60% 2021 ProLogis 5.50% 2012 ProLogis 5.625% 2015 ProLogis 6.625% 2018 ProLogis 7.375% 2019 Liberty Mutual Group Inc. 6.50% 20352 Liberty Mutual Group Inc. 7.50% 20362 Liberty Mutual Group Inc. 7.697% 20972 Kimco Realty Corp. 6.00% 2012 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Société Générale 2.50% 20142 Société Générale 3.10% 20152 Société Générale 3.50% 20162 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland PLC 4.875% 2015 UBS AG 2.25% 2014 UBS AG 5.875% 2017 JPMorgan Chase & Co. 2.60% 2016 JPMorgan Chase & Co. 3.45% 2016 JPMorgan Chase & Co. 4.25% 2020 Household Finance Corp. 6.375% 2012 HSBC Bank PLC 2.00% 20142 HSBC Bank PLC 3.50% 20152 HSBC Holdings PLC 5.10% 2021 American Express Bank 5.50% 2013 American Express Co. 6.15% 2017 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 2.375% 2014 Barclays Bank PLC 5.125% 2020 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 6.50% 2016 Morgan Stanley, Series F, 2.875% 2014 Morgan Stanley, Series F, 5.75% 2021 Monumental Global Funding 5.50% 20132 Monumental Global Funding III 0.503% 20142,3 HBOS PLC 6.75% 20182 ERP Operating LP 5.375% 2016 ERP Operating LP 4.75% 2020 Goldman Sachs Group, Inc. 3.625% 2016 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 ACE INA Holdings Inc. 5.875% 2014 ACE INA Holdings Inc. 2.60% 2015 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 5.75% 2017 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 6.70% 2018 MetLife Global Funding I 5.125% 20132 MetLife Global Funding I 2.50% 20152 BNP Paribas 3.60% 2016 BNP Paribas 5.00% 2021 Credit Suisse Group AG 2.20% 2014 Nordea Bank 2.125% 20142 Westpac Banking Corp. 3.00% 2015 Bank of New York Mellon Corp., Series G, 2.50% 2016 Principal Life Insurance Co. 5.30% 2013 Toyota Motor Credit Corp. 1.375% 2013 ANZ National (International) Ltd. 3.125% 20152 Sovereign Bancorp, Inc. 8.75% 2018 Santander Issuances, SA Unipersonal 6.50% 20192,3 New York Life Global Funding 5.25% 20122 Bank of Tokyo-Mitsubishi, Ltd. 2.45% 20152 HCP, Inc. 5.375% 2021 Prudential Holdings, LLC, Series C, 8.695% 20232,5 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 Standard Chartered PLC 3.85% 20152 Boston Properties, Inc. 5.875% 2019 Lincoln National Corp. 5.65% 2012 Nationwide Financial Services, Inc. 6.75% 20673 Nationwide Mutual Insurance Co. 5.81% 20242,3 Intesa Sanpaolo SpA 6.50% 20212 UDR, Inc. 5.00% 2012 TELECOMMUNICATION SERVICES — 0.87% AT&T Wireless Services, Inc. 8.125% 2012 AT&T Inc. 4.95% 2013 SBC Communications Inc. 5.10% 2014 SBC Communications Inc. 5.625% 2016 BellSouth Capital Funding Corp. 7.875% 2030 SBC Communications Inc. 6.45% 2034 AT&T Inc. 5.35% 20402 Verizon Communications Inc. 3.75% 2011 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 3.00% 2016 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 6.25% 2037 Verizon Communications Inc. 6.00% 2041 Telecom Italia Capital SA 5.25% 2015 Telecom Italia Capital SA 6.999% 2018 Telefónica Emisiones, SAU 3.729% 2015 Telefónica Emisiones, SAU 3.992% 2016 Telefónica Emisiones, SAU 5.134% 2020 Deutsche Telekom International Finance BV 5.875% 2013 Deutsche Telekom International Finance BV 4.875% 2014 France Télécom 4.375% 2014 American Tower Corp. 4.625% 2015 CONSUMER DISCRETIONARY — 0.65% Comcast Corp. 5.30% 2014 Comcast Corp. 6.30% 2017 Comcast Corp. 6.45% 2037 Comcast Corp. 6.95% 2037 Time Warner Cable Inc. 6.75% 2018 Time Warner Cable Inc. 5.00% 2020 Thomson Reuters Corp. 5.95% 2013 Thomson Reuters Corp. 6.50% 2018 Volkswagen International Finance NV 1.625% 20132 Volkswagen International Finance NV 0.917% 20142,3 Time Warner Inc. 5.875% 2016 Time Warner Inc. 6.25% 2041 Home Depot, Inc. 4.40% 2021 Home Depot, Inc. 5.95% 2041 Cox Communications, Inc. 5.45% 2014 News America Inc. 6.15% 2037 News America Inc. 6.15% 20412 NBC Universal, Inc. 2.875% 20162 Nordstrom, Inc. 6.75% 2014 Seminole Tribe of Florida 5.798% 20132,5 INDUSTRIALS — 0.58% General Electric Capital Corp., Series A, 2.25% 2015 General Electric Co. 5.25% 2017 Continental Airlines, Inc., Series 1997-1, Class A, 7.461% 20165 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20195 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20195 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20205 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20225 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Burlington Northern Santa Fe LLC 7.00% 2014 Koninklijke Philips Electronics NV 5.75% 2018 Volvo Treasury AB 5.95% 20152 BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20112,5,6 BAE Systems 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664% 20132,5,6 CSX Corp. 5.75% 2013 CSX Corp. 6.25% 2015 Waste Management, Inc. 4.60% 2021 Atlas Copco AB 5.60% 20172 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20135 Norfolk Southern Corp. 5.75% 2016 Canadian National Railway Co. 4.95% 2014 HEALTH CARE — 0.56% Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 Cardinal Health, Inc. 4.625% 2020 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 6.00% 2018 UnitedHealth Group Inc. 4.70% 2021 GlaxoSmithKline Capital Inc. 4.85% 2013 Novartis Capital Corp. 2.90% 2015 Abbott Laboratories 2.70% 2015 Abbott Laboratories 5.125% 2019 Biogen Idec Inc. 6.00% 2013 Medco Health Solutions, Inc. 2.75% 2015 Coventry Health Care, Inc. 6.30% 2014 Pfizer Inc 4.45% 2012 CONSUMER STAPLES — 0.52% Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 7.75% 2019 Kraft Foods Inc. 2.625% 2013 Kraft Foods Inc. 6.75% 2014 Kraft Foods Inc. 6.50% 2040 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 9.95% 2038 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 7.90% 2018 Coca-Cola Co. 1.50% 2015 British American Tobacco International Finance PLC 9.50% 20182 Kroger Co. 3.90% 2015 Wal-Mart Stores, Inc. 2.875% 2015 UTILITIES — 0.50% National Rural Utilities Cooperative Finance Corp. 5.50% 2013 National Rural Utilities Cooperative Finance Corp. 10.375% 2018 MidAmerican Energy Holdings Co., Series D, 5.00% 2014 PacifiCorp., First Mortgage Bonds, 5.65% 2018 MidAmerican Energy Holdings Co. 5.75% 2018 MidAmerican Energy Holdings Co. 5.95% 2037 E.ON International Finance BV 5.80% 20182 CenterPoint Energy Resources Corp. 4.50% 20212 San Diego Gas & Electric Co., Series CCC, 5.30% 2015 Electricité de France SA 6.95% 20392 Virginia Electric and Power Co., Series B, 5.95% 2017 Iberdrola Finance Ireland 3.80% 20142 Niagara Mohawk Power 3.553% 20142 Appalachian Power Co., Series M, 5.55% 2011 Veolia Environnement 5.25% 2013 PG&E Corp. 5.75% 2014 Kern River Funding Corp. 4.893% 20182,5 Tri-State Generation and Transmission Assn. Inc., Pass Through Trust, Series 2003-A, 6.04% 20182,5 ENERGY — 0.50% Kinder Morgan Energy Partners LP 6.00% 2017 Shell International Finance BV 1.30% 2011 Shell International Finance BV 1.875% 2013 StatoilHydro ASA 2.90% 2014 Statoil ASA 3.125% 2017 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP, Series B, 7.50% 2038 Anadarko Petroleum Corp. 5.95% 2016 Total Capital SA 3.00% 2015 Cenovus Energy Inc. 4.50% 2014 Rockies Express Pipeline LLC 6.85% 20182 Canadian Natural Resources Ltd. 5.70% 2017 Williams Partners L.P. 4.125% 2020 Enbridge Inc. 5.60% 2017 Husky Energy Inc. 6.80% 2037 BG Energy Capital PLC 2.50% 20152 MATERIALS — 0.36% ArcelorMittal 3.75% 2015 ArcelorMittal 5.25% 2020 ArcelorMittal 7.00% 2039 Dow Chemical Co. 7.60% 2014 Rohm and Haas Co. 6.00% 2017 International Paper Co. 7.40% 2014 International Paper Co. 7.30% 2039 E.I. du Pont de Nemours and Co. 0.728% 20143 Anglo American Capital PLC 2.15% 20132 Rio Tinto Finance (USA) Ltd. 8.95% 2014 INFORMATION TECHNOLOGY — 0.13% Cisco Systems, Inc. 0.559% 20143 Cisco Systems, Inc. 2.90% 2014 KLA-Tencor Corp. 6.90% 2018 International Business Machines Corp. 2.00% 2016 Total corporate bonds & notes ASSET-BACKED OBLIGATIONS5 — 0.30% AmeriCredit Automobile Receivables Trust, Series 2006-B-G, Class A-4, FGIC insured, 5.21% 2013 AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-4-A, FSA insured, 5.56% 2014 Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 Chase Credit Card Owner Trust, Series 2003-4, Class B, 0.905% 20163 Citibank Credit Card Issuance Trust, Series 2008, Class A5, 4.85% 2015 Morgan Stanley ABS Capital I Inc., Series 2004-NC3, Class M-1, 1.045% 20343 RAMP Trust, Series 2003-RZ4, Class A-7, 4.79% 20333 RAMP Trust, Series 2003-RS11, Class A-I-7, 4.828% 2033 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-1, 4.26% 20142 Residential Asset Securities Corp. Trust, Series 2001-KS3, Class A-I-6, 5.96% 2031 Residential Asset Securities Corp. Trust, Series 2003-KS6, Class A-2, 0.85% 20333 92 82 Residential Asset Securities Corp. Trust, Series 2003-KS8, Class A-I-6, 4.83% 2033 Prestige Auto Receivables Trust, Series 2007-1, Class A-3, FSA insured, 5.58% 20142 GE SeaCo Finance SRL, Series 2004-1, Class A, AMBAC insured, 0.554% 20192,3 Home Equity Asset Trust, Series 2004-2, Class M-1, 1.045% 20343 UPFC Auto Receivables Trust, Series 2007-B, Class A-3, AMBAC insured, 6.15% 2014 CPS Auto Receivables Trust, Series 2006-A, Class 1-A-4, FSA insured, 5.33% 20122 CPS Auto Receivables Trust, Series 2007-TFC, Class A-2, XLCA insured, 5.25% 20132 CWABS, Inc., Series 2004-BC1, Class M-1, 1.00% 20343 Impac CMB Grantor Trust, Series 2004-6, Class 1-A-1, 1.05% 20343 Impac CMB Grantor Trust, Series 2004-6, Class M-2, 1.15% 20343 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.17% Polish Government 5.25% 2014 Polish Government 6.375% 2019 Croatian Government 6.75% 20192 Province of Ontario, Series 1, 1.875% 2012 Australia and New Zealand Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 3.25% 20122 Hungarian Government 6.25% 2020 France Government Agency-Guaranteed, Société Finance 2.875% 20142 MUNICIPALS — 0.07% State of Maryland, Howard Hughes Medical Institute, Taxable Bonds, 3.45% 2014 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, Class A, 6.72% 2025 State of California, Various Purpose General Obligation Bonds (Federally Taxable), 7.95% 2036 MISCELLANEOUS — 0.03% Other bonds & notes in initial period of acquisition Total bonds & notes (cost: $14,136,885,000) Principal amount Short-term securities — 6.91% ) Freddie Mac 0.13%–0.251% due 4/12–12/16/2011 $ U.S. Treasury Bills 0.152%–0.289% due 4/21/2011–2/9/2012 Federal Home Loan Bank 0.18%–0.321% due 4/1/2011–2/13/2012 Straight-A Funding LLC 0.22%–0.25% due 4/4–5/16/20112 Private Export Funding Corp. 0.20%–0.27% due 5/13–6/30/20112 Coca-Cola Co. 0.20%–0.24% due 4/13–7/1/20112 Jupiter Securitization Co., LLC 0.23%–0.28% due 4/15–8/1/20112 General Electric Capital Services, Inc. 0.13%–0.21% due 4/13–5/20/2011 Fannie Mae 0.19%–0.20% due 6/8–10/3/2011 Bank of America Corp. 0.18% due 4/13/2011 Wal-Mart Stores, Inc. 0.15% due 4/13/20112 Federal Farm Credit Banks 0.16%–0.251% due 6/30–11/30/2011 Johnson & Johnson 0.19%–0.20% due 5/11–8/10/20112 Procter & Gamble Co. 0.19% due 6/9/20112 Procter & Gamble International Funding S.C.A. 0.17% due 4/13/20112 Google Inc. 0.18% due 4/12/20112 John Deere Capital Corp. 0.17% due 4/13/20112 John Deere Credit Ltd. 0.19% due 4/4/20112 Medtronic Inc. 0.21% due 4/4/20112 Variable Funding Capital Corp. 0.20% due 4/28/20112 Abbott Laboratories 0.18% due 4/5/20112 Cisco Systems, Inc. 0.20% due 5/4/20112 Emerson Electric Co. 0.15% due 4/13/20112 Total short-term securities (cost: $3,625,961,000) Total investment securities (cost: $42,703,876,000) Other assets less liabilities ) Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 month. 2Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $2,305,244,000, which represented 4.40% of the net assets of the fund. 3Coupon rate may changeperiodically. 4Index-linked bond whose principal amount moves with a government price index. 5Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 6Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $36,328,000, which represented .07% of the net assets of the fund. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of March 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
